DETAILED ACTION
Claims 1-7 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Sherr (Reg. No. 46425) on June 16, 2021.
The application has been amended as follows: 

1.  (Currently Amended)  A method of servicing using 
receiving a virtual machine interface from a cloud server of a cloud providing company; 
installing the software of the service providing company in the virtual machine interface; 

servicing the software at the user terminal through the virtual machine interface when the user terminal accesses the software; and
transmitting a license for authenticating authority for use of the software to the virtual machine interface,
wherein prior to the transmitting of [[a]] the license for authenticating authority for use of the software to the virtual machine interface: 
receiving a first message including user's membership subscription information from the cloud server and registering the membership subscription information in an issuance request management unit; 
receiving a second message that indicates new instance information identified by user identification information from the cloud server and updating source instance information stored in a license issuance management unit to the new instance information; 
transmitting a third message to the cloud server to request an instance unique identifier; 
receiving the instance unique identifier from the cloud server; 
updating instance unique identifier information in the issuance request management unit to the instance unique identifier received from the cloud server; and 
issuing the license through the license issuance management unit.

2.  (Currently Amended)  The method of claim 1, wherein the is related to the ID and the password.

3.  (Currently Amended)  The method of claim [[1]] 2, wherein the authority related to the ID and the password is provided when a payment for use of the software is made.

6.  (Currently Amended)  A method of servicing using 
receiving a first message including user's membership subscription information from a cloud server and registering the membership subscription information in an issuance request management unit; 
receiving a second message that indicates new instance information identified by user identification information from the cloud server and updating source instance information stored in a license issuance management unit to the new instance information; 
transmitting a third message to the cloud server to request an instance unique identifier; 
receiving the instance unique identifier from the cloud server; 
updating instance unique identifier information in the issuance request management unit to the instance unique identifier received from the cloud server; 
issuing a license for authenticating authority to use the software 
transmitting the license to a virtual machine interface of the cloud server,
wherein the software 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitation, inter alia, “receiving a first message including user's membership subscription 15information from the cloud server and registering the membership subscription information in an issuance request management unit; receiving a second message that indicates new instance information identified by user identification information from the cloud server and updating source instance information stored in a license issuance management unit to the new 20instance information; transmitting a third message to the cloud server to request an instance unique identifier; receiving the instance unique identifier from the cloud server;  31updating instance unique identifier information in the issuance request management unit to the instance unique identifier received from the cloud server; and issuing the license through the license issuance management unit". The closest prior art of record includes:
Mane (US 2012/0131341) – teaches a user logging into a cloud system to gain access to a VM and its associated software applications.
Shin (KR 10-2013-0047491) – teaches installing a software application into a VM.
Kumar (US 2013/0179984) – teaches transmitting a license and checking the license before granting access to a software application.
Schmidt (US 2014/0123292) – teaches charging a fee to gain access to a cloud system as well as a series of steps to ensure trust of the cloud system.
Nevarez (US 6189103) – teaches revoking a credential when a license expires. 
Johnson (US 5023907) – teaches passwords having an expiration date.
Koved (US 2002/0161996) – teaches a VM that can download or stream content to a user device.
Yamada (US 2003/0101264) – teaches a VM to execute downloaded applications.
Dang (US 2011/0047542) – teaches purchasing licenses for VMs and downloading the VMs from a server.
Shoval (US 2012/0042365) – teaches downloading a VM client from a server.
	However, the combination of steps as currently claimed cannot be found in the cited prior art of record.
None of the prior art of record, either taken by itself or in any combination, would have reasonably anticipated or made obvious the invention of the present application at or before the time it was effectively filed. The concepts and features, as claimed, are considered to be a non-obvious combination of limitations not taught in the prior art. Therefore, claims 1-7 are considered to be allowable.

The amendments submitted on May 19, 2021 have overcome the previous prior art rejections as well as the previous 35 USC 112 and 35 USC 101 rejections. Therefore, all of the previous rejections have been removed and the current claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B KING whose telephone number is (571)270-7310.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 5712728878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/John B King/
Primary Examiner, Art Unit 2498